Citation Nr: 1123646	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  09-45 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1962 to October 1964.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking a total disability rating based on individual unemployability (TDIU).  The Veteran is service connected for a chorioretinal scar of the macular of the left eye with bilateral retinoschisis and early degeneration of the posterior pole of the right eye, rated 70 percent disabling.  Therefore, the Veteran is eligible for an individual unemployability rating if he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability.  38 C.F.R. § 4.16(a) (2010).

The Board finds that additional development of the evidence is required to analyze the Veteran's claim for TDIU.  First, the Veteran should complete a VA Form 32-8940 detailing his employment history.  The Board notes that VA has a duty to assist the Veteran in obtaining information and the Veteran has a duty on his part to cooperate with VA in developing a claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  VA's duty must be understood as a duty to assist the Veteran in developing his claim, rather than a duty on the part of VA to develop the entire claim with the Veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  In this instance, the Veteran must aid in the development of his claim by completing a VA Form 32-8940 as requested.

Also, in reviewing the file, the Board notes that the Veteran's most recent VA disability examination was conducted more than two years ago in April 2009.  The Board finds the examination is too old to adequately reflect the current severity of the Veteran's disability.  The Board also notes that the examination report does not contain an assessment of the impact of the service-connected disability upon the Veteran's ability to engage in employment.  Such a report is not adequate to resolve the claim for unemployability benefits.

Given the foregoing, the Veteran should be scheduled for an appropriate VA examination for the purpose of determining the impact the Veteran's service-connected eye disability has on his ability to engage in a substantially gainful occupation.


Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should complete a VA Form 21-8910, detailing his employment history.

2.  Next, obtain and associate with the file any updated VA treatment records.

3.  Then, schedule the Veteran for a VA examination to determine the current level of severity of his service-connected eye disability, and to identify any disability(ies) associated with the eye that are not service connected and describe the effects of each on the Veteran's vision.   

The Veteran's claims folder must be made available to and reviewed by the examiner.  Following the examination, the examiner should address the following:

a)  Describe all symptoms caused by the service-connected chorioretinal scar of the macular of the left eye with bilateral retinoschisis and early degeneration of the posterior pole of the right eye, as well as the severity of each symptom.

b)  List any side effects the Veteran has from the medication taken for his service-connected disability, and identify all side effects that affect his ability to obtain and/or retain a substantially gainful occupation.

c)  State whether the Veteran's service-connected chorioretinal scar of the macular of the left eye with bilateral retinoschisis and early degeneration of the posterior pole of the right eye, prevent him from obtaining or retaining a substantially gainful occupation.  

Specifically, the examiner should describe what types of employment activities would be limited due to the Veteran's service-connected disability and any associated disorder, bearing in mind his entire social-medical history, particularly, any degree of industrial impairment caused by one or more nonservice-connected disorders.

4.  Thereafter, the RO should review the examination report to ensure that it complies with the terms of this remand.  If it is inadequate, the report should be returned to the examiner for correction of any deficiency.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated.  Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completion of the above and any additional development of the evidence that the RO may deem necessary, the RO should review the record and readjudicate the issue.  If the claim remains denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

